Citation Nr: 1619020	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left wrist fracture.

2.  Entitlement to an initial rating for left (non-dominant) cubital tunnel syndrome, rated as noncompensably disabling prior to February 20, 2008, 10 percent disabling from February 20, 2008 to May 4, 2015 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

The Board remanded the instant matters in December 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for an increased rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In February 2015, the AOJ assigned a 20 percent rating for left (non-dominant) cubital tunnel syndrome, effective May 4, 2015.   However, inasmuch as a higher rating is available for ulnar nerve impairments, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition, the February 2015 rating decision awarded separate ratings for left wrist limitation of motion and left forearm limitation of flexion.  The Veteran has not expressed disagreement with the assigned ratings or effective dates for these disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Circ. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran).  Therefore, the Board does not have jurisdiction over them.

The Board notes that, in the May 2015 VA peripheral nerves Disability Benefits Questionnaire (DBQ) report, the examiner indicated that there was incomplete paralysis in the Veteran's median nerve but did not attribute a cause of this impairment.  The Veteran has also been awarded service connection for left thumb tendonitis.  This raises the question of whether there is median nerve impairment associated with the service-connected left thumb tendonitis.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action in the event that the Veteran wants to continue his appeals.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The Board also notes that the Veteran has been rated at 100 percent from May 4, 2015, and that Individual Unemployability was granted from May 19, 2010.  He also received special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ from 04/01/2007. And special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of left thumb tendonitis rated 100 percent and additional service-connected disabilities of hypertension, left (non-dominant) medical epicondylitis (claimed as olecranon bursitis), left knee strain, obstructive sleep apnea, peripheral neuropathy of the right peroneal nerve, right (dominant) medial epicondylitis (claimed as olecranon bursitis), right knee strain, spondylolisthesis of the thoracolumbar spine, status post fracture of left wrist bone with degenerative arthritis, tinnitus, independently ratable at 60 percent or more from 08/17/2007 to11/01/2007.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a left wrist fracture manifested as left wrist tenderness and decreased muscle strength without nonunion in the upper half of the ulna with false movement or the loss of bone substance.

2.  For the appeal period prior to February 20, 2008, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of forearm numbness and tingling without impairment or a loss of reflexes, muscle atrophy, objective evidence of sensory disturbances or constant pain.

3.  For the appeal period from February 20, 2008 to May 4, 2015, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of numbness, weakness, soreness and constant pain as well as intermittent abnormal sensation without impairment or a loss of reflexes, muscle atrophy or constant pain.

4.  For the appeal period beginning on May 4, 2015, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of numbness, constant pain, moderate paresthesias and/or dysesthesias and moderate numbness as well as intermittent objective evidence of abnormal sensation without the impairment or loss of reflexes or muscle atrophy.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for residuals of a left wrist fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5211 (2015).

2.  The criteria for a higher initial rating for left (non-dominant) cubital tunnel syndrome, rated as noncompensably disabling prior to February 20, 2008, 10 percent disabling from February 20, 2008 to May 4, 2015 and 20 percent thereafter,
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected residuals of a left wrist fracture and left cubital tunnel syndrome, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the July 2007 and April 2008 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  A March 2015 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities, to include the aforementioned facility.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in March 2009, August 2012 and May 2015 to determine the severity of his residuals of a left wrist fracture and examinations conducted in April 2007, February 2008, March 2009, August 2012 and May 2015 to determine the severity of his left cubital tunnel syndrome.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of a left wrist fracture and left cubital tunnel syndrome as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his residuals of a left wrist fracture and left cubital tunnel syndrome have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2014 remand directives by obtaining the Veteran's updated VA treatment records, requesting that the Veteran identify any outstanding treatment records in the March 2015 letter, and affording the Veteran VA examinations, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included increased ratings for residuals of a left wrist fracture and a left cubital tunnel syndrome.  Further, the undersigned requested further information concerning current symptoms as well functional impairment, to include the impact on his daily life and employability.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included afforded the Veteran the opportunity to identify and VA and non-VA providers, obtaining the Veteran's VA treatment records, as well as an examination and opinion to determine the nature and severity of the Veteran's residuals of a left wrist fracture and left cubital tunnel syndrome.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 


Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Residuals of a Left Wrist Fracture

The Veteran contends that a higher rating is warranted for his residuals of a left wrist fracture.  In a June 2008 notice of disagreement, the Veteran wrote that he had very limited lateral range of motion in his left wrist and arm, that his hand was weak and that he had difficulty unscrewing jar lids and grasping heavy objects.  During a September 2014 hearing, the Veteran testified that ring and baby fingers are beginning to curl in, that he was still able to move them and straighten them out and that his fingers do not touch his palm when he closes his fist.  He also testified that he experienced extreme tingling all the time in his fingers, that he was unable to lift anything utilizing his left hand and that he had no range of motion except for some slight side-to-side motion.

The Veteran's residuals of a left wrist fracture is rated by analogy for an unlisted musculoskeletal disability and impairment of the ulna.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5211, malunion of the ulna of the minor arm with bad alignment is assigned a 10 percent rating.  Nonunion of the ulna of the minor arm in the lower half or without loss of bone substance or deformity is assigned a 20 percent rating.  Nonunion of the ulna of the minor arm in the upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  38 C.F.R. § 4.71.
An April 2007 VA examination report reflects the Veteran's reports of less than full rotation in the left forearm.

A September 2008 VA left wrist X-ray was negative for ulnar variance and was otherwise normal.

A February 2009 private treatment note reflects the Veteran's reports that he was unable to actively supinate the wrist and that there was "crunching" and pain on supination.  Physical examination showed grinding and pain with full supination.  Passive range of motion was a little further in each direction and was tender over the distal radius and ulna from the dorsal.

A March 2009 VA examination report reflects the Veteran's complaints of constant left elbow and wrist pain and that this pain started at the left elbow and moved to the left little finger.  This pain was described as crushing, aching, oppressing, sharp and sticking and was rated as "8/10."  This pain can be elicited by physical activity and any movement and was relieved by medication.  He reported being unable to function at all in the time of pain.  Other symptoms were reported to include weakness, stiffness, giving way, lack of endurance, locking, fatigability and lack of motion.  Swelling, heat, redness and dislocation were denied.  He reported being right-hand dominant.   Physical examination revealed tenderness to the medial epicondyle to palpation, with sharp pain that was consistent with left ulnar nerve compression.  Left elbow flexion was found to be to 145 degrees, extension was found to be to zero degrees, supination was found to be 65 degrees with pain at 60 degrees and pronation was found to be to 80 degrees.  Joint function was additionally limited by pain following repetitive use but not fatigue, weakness, lack of endurance and incoordination.  There was no additional limitation in degree on repetitive motion testing.

An August 18, 2009 VA treatment note indicated that left elbow extension was to 24 degrees, flexion was to 74 degrees, radial deviation was to 15 degrees and ulnar deviation was to 12 degrees.  Supination was found to be to 15 degrees from neutral and pronation was found to be within normal limits; specific range of motion measurements were not provided.  Right grip was found to be to 75 pounds while left grip was found to be to 45 pounds.  Muscle strength testing was found to be 4/5 in the triceps and 5/5 in flexion/extension and "IR/ER."

An August 2012 wrist Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of severe mobility issues in the left arm, constant left fingers sleep/numbness, constant numbness in the left elbow/arm sleeps and constant left arm/wrist pain.  Flare-ups were reported with the impact as full of pain, soreness, numbness and loss of mobility all the time.  Physical examination revealed localized tenderness or pain on palpation of joint/soft tissue of the left wrist.  Muscle strength testing for left wrist flexion was found to be "0/5" and left wrist extension was found to be to "0/5."

A May 2015 VA wrist DBQ report reflects the Veteran's reports of decreased range of motion and decreased grip strength.  Physical examination revealed localized tenderness or pain on palpation of the joint or associated soft tissue, namely generalized tenderness to the left wrist with palpation.  Left flexion was found to be to 145 degrees, extension was found to be to zero degrees, forearm supination was found to be to 85 degrees and forearm pronation was found to be to 80 degrees, with no pain noted on examination.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected residuals of a left wrist fracture.  In this regard, a higher rating requires nonunion in the upper half of the ulna with false movement and a loss of bone substance and marked deformity.  The record does not establish, and the Veteran has not alleged, such nonunion or loss of bone substance.  As such, a higher rating cannot be awarded under Diagnostic Code 5211

Finally, the Board has considered the applicability of other potential diagnostic codes.  The Board notes that the Veteran has already been awarded separate ratings for limitation of left forearm flexion, limitation of left wrist motion and left thumb tendonitis; as such, consideration of 5206, 5215 and 5228 is not warranted.  Further, the record does not show, and the Veteran has not alleged, impairment of his radius, elbow ankylosis, limitation of forearm extension, limitation of supination and consideration of 5205, 5207, 5208, 5209, 5210, 5212 and 5213 is not warranted.  While limitation of supination was shown in an August 2009 VA treatment note, no such limitation of shown in the February 2009 VA treatment note and May 2015 VA examination.  A higher or separate rating for limitation of supination is therefore not warranted.

C.  Cubital Tunnel Syndrome

The Veteran contends that a higher rating is warranted for his left cubital tunnel syndrome.  In a June 2008 notice of disagreement, the Veteran wrote that he had continuous numbness in his whole arm, from behind his left elbow to his fingers.  
During a September 2014 hearing, the Veteran testified that he experienced a constant tingling and burning sensation in the tips of his fingers, that his hand felt cold and that he has diminished sensation in his hand.

The Veteran's cubital tunnel syndrome is rated under the diagnostic code for impairment of the ulnar nerve.  For the minor extremity, mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating and severe incomplete paralysis warrants a 30 percent rating.

Complete paralysis of the ulnar nerve in the minor extremity warrants a 50 percent rating.  Such contemplates the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

An April 2007 VA examination report reflects the Veteran's complaints of left forearm numbness and tingling.  These symptoms were reported to occur constantly.  Pain and functional impairments were denied.  Physical examination found motor function and sensory function to be within normal limits.  Biceps jerk and triceps jerk were found to be 2+.  The examiner noted that the neurological examination was normal.

A February 20, 2008 VA examination report reflects the Veteran's complaints of pain from the mid-elbow to the tip of fingers that was not improved with surgery.  This pain was described as aching, sharp and stabbing and rated as "8/10."  This pain was reported to be elicited by physical activities and relieved with rest and that the use of pain reliever helped.  Physical examination found that there was no peripheral nerve involvement and that sensory function was normal.  Tinel sign was present on the right and on the left while Phalen sign was positive on the left side.  Reflexes were found to be 1+ in the biceps and triceps.  Motor function was found to be normal.  Physical examination revealed tenderness in the left wrist.

A March 2009 VA examination report reflects the Veteran's complaints of tingling and numbness in the 3rd, 4th and 5th digits of the left hand.  Other symptoms were reported to include abnormal sensation, anesthesia and weakness.  These symptoms were reported to occur constantly.  Pain and paralysis of the affected parts were denied.  Motor function was found to be abnormal with findings of decreased motor strength in the fifth digit of the left hand.  Sensory function was found to be abnormal with finding of numbness and tingling with decreased sensation in the finger tips of the 3rd, 4th and 5th fingers of the left hand.

A March 2009 private treatment note reflects the Veteran's complaints of severe wrist pain after an injection into the distal radial ulnar joint.  The provider noted that this pain was located in the radial side of the distal ulna and discomfort on moving the small finger extensor which sounded like an extensor tendinitis as it crossed the distal ulna.  Physical examination revealed some crepitation, pronation to 45 degrees and supination of no more than five degrees.  There were no increased heat, signs of infection, increased coolness or signs of chronic regional pain syndrome.  The provider noted that the Veteran's ulnar nerve at the left elbow was exquisitely sensitive and radiated down to the small finger.

An August 2012 peripheral nerves DBQ report reflects the Veteran's complaints of left arm numbness, weakness, soreness and pain.  He described moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness.  Other symptoms were reported to include increased symptoms when bending the elbow, difficult sleep that sometimes required the use of pain pills, and lack of strength in the arm and hands.  Muscle strength testing found elbow flexion, elbow extension and pinch to be "3/5," wrist flexion and wrist extension to be to "0/5," and grip to be to "2/5."  There was no muscle atrophy.  Reflex examination found biceps, triceps and brachioradialis to be 2+.  Sensory examination was found to be decreased in the inner/outer forearm, hand/fingers while it was found to be normal in the shoulder.  The examiner determined that there was moderate incomplete paralysis in the median nerve.

A May 4, 2015 peripheral nerves DBQ report reflects the Veteran's reports of numbness in the left wrist.  He reported moderate constant pain, moderate paresthesias and/or dysesthesias and moderate numbness.  Intermittent pain was denied.  Muscle strength testing was found to be "5"5" in elbow flexion, elbow extension, wrist flexion and wrist extension while grip and pinch were found to be "4/5."  There was no muscle atrophy.  Deep tendon reflexes in the biceps, triceps and brachioradialis were 2+.  Sensation examination found the shoulders to be normal while the inner/outer forearm and hand/fingers were found to be decreased.  The examiner found that there was moderate incomplete paralysis in the ulnar nerve.

For the appeal period prior to February 20, 2008, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of forearm numbness and tingling.  Sensation and neurological examinations conducted in April 2007 were found to be normal.  Motor function was also found to be within normal limits in April 2007 while biceps and triceps jerk were found to be 2+.  Muscle atrophy and constant pain were not found on objective examination or alleged by the Veteran.  As such, the Board finds that a compensable rating is not warranted for this appellate period.

For the appeal period from February 20, 2008 to May 4, 2015, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of numbness, weakness, soreness and constant pain.  Sensation examination was found to be abnormal due to numbness, tingling and decreased sensation in the fingers in March 2009 while it was found to be decreased in the inner/outer forearm and hands/fingers in August 2012.  Sensation was found to be normal in August 2012.  Deep tendon reflexes were found to be 1+ in the biceps and triceps in February 2008 while biceps, triceps and brachioradialis were found to be 2+ in August 2012.  Muscle atrophy was not found on objective examination or alleged by the Veteran.  While the August 2012 examiner characterized the Veteran's ulnar nerve impairment as moderate, the Board notes that the use of such terminology is not dispositive of an issue, especially when, as here, the majority of the objective evidence indicates the Veteran's symptomatology does not more closely approximate the higher rating under the appropriate diagnostic code.  As such, a rating in excess of 10 percent for this appeal period is not warranted.

For the appeal period beginning on May 4, 2015, the Veteran's left cubital tunnel syndrome manifested as subjective complaints of numbness, constant pain, moderate paresthesias and/or dysesthesias and moderate numbness.  Sensation examination conducted in May 2015 found the shoulders to be normal while the inner/outer forearm and hand/fingers were found to be decreased.  Deep tendon reflexes in the biceps, triceps and brachioradialis were found to be 2+ in May 2015.  Muscle atrophy was not found on objective examination or alleged by the Veteran.  While the May 2015 examiner characterized the Veteran's ulnar nerve impairment as moderate, the Board notes that the use of such terminology is not dispositive of an issue but is consistent with the Veteran's current rating and the objective evidence of record.  Therefore, a rating in excess of 20 percent is not warranted for this appeal period.

D.  Other Considerations

The Board has considered whether staged or further staged ratings under Hart, supra, is appropriate for the Veteran's service-connected residuals of a left wrist fracture and left cubital tunnel syndrome; however, the Board finds that his symptomatology has been stable throughout the appeal period or each stage in the appeal period. Therefore, assigning a staged rating or further staged rating for such disabilities is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his residuals of a left wrist fracture and left cubital tunnel syndrome.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a left wrist fracture and left cubital syndrome with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. The rating criteria under Diagnostic Code 5211 contemplate the Veteran's symptoms of left wrist pain and he has been awarded separate ratings for limitation of left forearm flexion, limitation of left wrist motion and left thumb tendonitis.  There are no additional symptoms of the Veteran's residuals of a left wrist fracture that are not contemplated under the rating schedule.  The rating criteria under Diagnostic Code 8515 contemplate the Veteran's neurologic symptoms, to include left arm pain and numbness, as well as sensory deficits.  There are no additional symptoms of his left cubital tunnel syndrome that is not addressed by the rating schedule.  To that end, nothing in the record indicates the Veteran has experienced mild, moderately severe or severe incomplete paralysis and/or complete paralysis prior to February 20, 2008; moderate severe or severe incomplete paralysis from February 20, 2008 to May 4, 2015; or severe incomplete paralysis after May 4, 2015.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to .consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a 

specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record shows that the Veteran was awarded a TDIU, effective May 19, 2010, in a November 2010 rating decision based, in part, on his service-connected residuals of a left wrist fracture and left cubital tunnel syndrome.  In a May 2007 VA examination, the Veteran reported that he was not working and that he was not looking for work.  The record does not reflect, and the Veteran does not allege, that he is unemployable due to his residuals of a left wrist fracture and left cubital tunnel syndrome prior to May 2010.   Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that no higher or separate rating is warranted for the claims of entitlement to a higher rating for residuals of a left wrist fracture and left cubital tunnel syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 20 percent for residuals of a left wrist fracture is denied.

An initial rating for left (non-dominant) cubital tunnel syndrome, rated as noncompensably disabling prior to February 20, 2008, 10 percent disabling from February 20, 2008 to May 4, 2015 and 20 percent thereafter, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


